UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JESSE R. REDMOND, JR.,
Petitioner,

v. Civil Action No. 13-01781 (TFH)

CHARLES E. SAMUELS, JR.,

Defendant.

 

MEMORANDUM OPINION

Pending before the Court are a (1) Petition for a Writ of Habeas Corpus Pursuant to Title
28 U.S.C. 2241 [ECF No. l] and (2) Motion for Clariﬁcation on Pending Petition for a Writ of
Habeas Corpus Pending Since January 07, 2013 Before the Court [ECF No. 4]. The petitioner
contends that he was deprived of due process protections during disciplinary proceedings that
took place at the U.S. Penitentiary-Lewisburg and that he was unlawfully transferred to a new
prison as a result. Mem. of P. & A. In Support of Pet. for Writ of Habeas Corpus 2—5. The
petitioner’s petition reﬂects that he is currently incarcerated at the US. Penitentiary-McCreary,
which is located in Pine Knot, Kentucky. Pet. 1. Because a petition for a writ of habeas corpus
that was ﬁled pursuant to 28 U.S.C. § 2241 must be ﬁled in the-district in which the petitioner is
conﬁned, see Rumsfeld v. Padilla, 542 US. 426, 443 (2004) (stating that “for core habeas
petitions challenging present physical conﬁnement, jurisdiction lies in only one district: the
district of conﬁnement”), this Court lacks jurisdiction and will transfer the petition to the United

States District Court for the Eastern District of Kentucky, which appears to have jurisdiction.

 

See Chairman—Bey v. T homburgh, 864 F.2d 804, 814 (DC. Cir. 1988) (noting that “it would not
be inappropriate” to transfer a habeas case “sua sponte to the jurisdiction of confinement”). In

light of this disposition, the Court will deny as moot the petitioner’s Motion for Clariﬁcation on
Pending Petition for a Writ of Habeas Corpus Pending Since January 07, 2013. An appropriate

order will accompany this opinion.

Thomas F. Hoga '
Senior United States Dis ict J ge

February 2 ,2015